Exhibit 10.11a Hot Topic Inc., Director Compensation (As revised March 16, 2012) Cash Compensation: MEETINGS PERMEETING FEE ANNUAL RETAINER Board Member (in-person meeting) $ - Telephonic meetings (all directors) $ 2,000 - Audit Committee Chair $ 2,500 $ Member $ 1,500 - Governance& Nominating Committee Chair $ 2,500 $ Member $ 1,000 - Compensation Committee Chair $ 2,500 $ Member $ 1,000 - Other Compensation: Automatic Options: Continuing Director Grant: 2,500options Discretionary Options: Continuing Director Grant: The number of options which will, including the automatic grant, provide a $60,000* aggregate grant. *Valuation based upon the Black Scholes model (basis is the market closing price on the date of grant). Stock Bonus Award: Continuing Director Award: The number of shares equal to $25,000 divided by the market closing price on the date of grant. New Director: Stock Options The number of stock options equal to $60,000 ** based on the Black Scholes valuation based upon the market closing price (first day serving on board). Stock Bonus Award The number of shares equal to $25,000 ** divided by the market closing price on the first day serving on board. ** Stock Options and Stock Bonus award shares prorated based upon portion of board year served.
